DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 and 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant should note that the large number of references in the attached IDS from 11/14/2019 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Drawings
The drawings are objected to because the text is blurred/illegible in figures 4, 5, and 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

Claim Objections
Claims 4, 15, and 19 are objected to because of the following informalities:
In claim 4, line 3, “the personal area network control of operations” should be –the personal area network for control of operations--. 
In claim 15, line 2, “WiFi configuration comprising” should be –the WiFi configuration comprising--.
In claim 15, line 3, “combination” should be –combinations--.
In claim 19, lines 1-3, “network module is communicates” should be -- network module is communicates--, “a user communication device is wireless communication with” should be -- a user communication device in wireless communication with--, and “the personal area network control of operations” should be –the personal area network for control of operations--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a power module for transmitting power” in claim 1 (paragraphs 38 and 101 – batteries, cords, or power supplies);
“a wireless submodule configured to provide wireless communication services” in claim 2 (paragraph 131 – wireless receiver, transmitter, or transceiver)”;
“a network module configured to provide wireless access for data communications” in claim 18 (paragraph 130 – wireless microcontroller or wireless network processor).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 12, 14, 15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the network module" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the network module" in line 1 and “the personal area network” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “a user communication device” in line 2. It is not clear if this is a new instance or the same instance mentioned in claim 2, line 3.
Claims 5, 6, 14, and 15 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wireless network technology and, accordingly, the identification/description is indefinite.
Claim 6 recites the limitation "the network module" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the network module" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the network module" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a user communication device” in line 2. It is not clear if this is a new instance or the same instance mentioned in claim 2, line 3.
Claim 14 recites the limitation "the network module" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the network module" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “a user communication device” in line 2. It is not clear if this is a new instance or the same instance mentioned in claim 18, line 4.
Claim 19 recites the limitation “the personal area network” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “data communications” in lines 1-2. It is not clear if this is a new instance or the same wired connection described in line 5 of claim 18.
Claim 20 recites the limitation “a wired connection” in line 2. It is not clear if this is a new instance or the same wired connection described in line 8 of claim 18.
Claim 20 recites the limitation “data communications” in line 3. It is not clear if this is a new instance or the same data communications described in line 5 of claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-13, 15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0088102 (Furuland).
As per claim 1, Furuland discloses a smart power hub fora sleep aid device (an auxiliary unit 160 (smart power hub) for communicating within a monitoring system 100 (sleep aid device) used to nudge a user while asleep; abstract, figure 3, paragraphs [0046], [0059]), the smart power hub comprising: a power module for transmitting power to the sleep aid device (the auxiliary unit 160 includes a battery 382 (power supply module) to supply power to internal components of the system 100; paragraphs [0044], [0092]); and a data communication system for transmitting and receiving data between the sleep aid device and a user communication device or network (an operating environment (data communication system) of the system 100 wherein hardware processor 220 invokes a transceiver 226 for transmitting and receiving signals via a communications network 176 to and from a mobile smartphone 118 (user communication device); figure 16, paragraph [0064]).
As per claim 2, Furuland discloses the smart power hub of claim 1, wherein the data communication system includes a wireless submodule configured to provide wireless communication services for data communications between the sleep aid device and the user communication device or network (the operating environment includes a transceiver 226 
As per claim 3, Furuland discloses the smart power hub of claim 2, wherein the smart power hub transmits and receives data communications to and from the sleep aid device via a wired connection (the auxiliary unit 160 transmits and receives signals between an internal unit 190 of the system 100 via a physical cable 166 (wired connection); figure 16, paragraphs [0062], [0064]-[0065]) and transmits and receives data communications to the user communication device or network via wireless communication utilizing the wireless submodule (the transceiver 226 of the auxiliary unit 160 wirelessly transmits and receives signals to and from the mobile smartphone 118 via a communications network 176; figure 16, paragraph [0064]).
As per claim 12, Furuland discloses the smart power hub of claim 2, wherein the smart power hub provides an internet access point to the user communication device running an application configured to communicate with the sleep aid device when the user communication device is authenticated (the auxiliary unit 160 sends signals to a network address associated with the mobile smartphone 118, thereby authenticating the mobile smartphone 118, and instructs the mobile smartphone 118 to upload sensory output signals 108 to a remote server 400 (internet access point), the mobile smartphone running a mobile application 242 in wireless communication with the internal device 190 of the system 100; figure 38, paragraphs [0051]-[0052J, [0079], [0096]-[0098]).
As per claim 13, Furuland discloses the smart power hub of claim 12, wherein the application is configured to provide control and communication functions with respect to the sleep aid device (the application 242 has a configuration causing the mobile smartphone 118 to 
As per claim 15, Furuland discloses the smart power hub of claim 2, wherein the wireless submodule provides Bluetooth/Bluetooth Low Energy technology support for WiFi configuration, WiFi configuration comprising passing credentials, controlling a Bluetooth Low Energy technology peripheral, or combination thereof (the transceiver 226, using BLUETOOTH short range transmission, instructs the mobile smartphone 118 to output signals 108 via WI-FI (support for WiFi configuration); paragraph [0098]).
As per claim 18, Furuland discloses a smart power hub for wireless communication with an electronic device configured to operate in proximity of an infant or child (an auxiliary unit 160 (smart power hub) capable of wireless communication and coupled to an internal device 190 (electronic device) for monitoring within proximity of an infant 102; figures 2, 7, paragraphs [0044], [0051]-[0053]), the smart power hub comprising: a data communication system for transmitting and receiving data between the electronic device and a user communication device or network (an operating environment (data communication system) of the auxiliary unit 160 wherein hardware processor 220 invokes a transceiver 226 for transmitting and receiving signals via a communications network 176 to and from a mobile smartphone 118 (user communication device); figure 16, paragraph [0064]), the data communication system comprising a network module configured to provide wireless access for data communications between the electronic device and the user communication device or network (the operating environment includes a transceiver 226 (network module) for transmitting and receiving signals between a mobile smartphone 118 (user communication device) and the internal unit 190; figure 21, paragraphs [0064], [0079]), wherein the smart power hub transmits and receives data 
As per claim 19, Furuland discloses the smart power hub of claim 18, wherein the network module communicates within a wireless personal area network protocol to provide the user communication device in wireless communication with the network module via the personal area network control of operations of the electronic device (the mobile smartphone 118 utilizes BLUETOOTH wireless technology (wireless personal area network) to communicate motor commands 252 (control operations) to the transceiver 226 of the auxiliary unit 160 via the network 176, motor commands 252 activating a motor 254 of the internal device 190; figures 16, 21, paragraphs [0065], [0068], [0079]).

Claim(s) 1, 2, 6, 7, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0035082 (Patil).
As per claim 1, Patil discloses a smart power hub for a sleep aid device (an infant monitoring system 100 (smart power hub) of a cradle 190 (sleeping aid device); paragraphs [0026]-[0027]), the smart power hub comprising: a power module for transmitting power to the sleep aid device (the infant monitoring system 100, also referred to as ''IMS 100”, includes a power supply (power module) to provide power to the cradle 190; paragraphs [0026]-[0027], 
As per claim 2, Patil discloses the smart power hub of claim 1, wherein the data communication system includes a wireless submodule configured to provide wireless communication services for data communications between the sleep aid device and the user communication device or network (the transceiver 1080 contains transmit and receive circuits (wireless submodule) that modulate and demodulate a carrier (wireless communication services) with data to transmit and receive on a wireless medium between the IMS 100 of the cradle 190 and the remote computing device 106; paragraphs [D026]-[0027], [0185], [0192]).
As per claim 6, Patil discloses the smart power hub of claim 2, wherein the wireless submodule is configured with wireless networking capabilities using both WiFi and Bluetooth technologies (the transmit and receive circuits modulate and demodulate carriers according to WiFi/Bluetooth standards; paragraph [0192]).
As per claim 7, Patil discloses the smart power hub of claim 2, wherein the wireless submodule is configured for communication with the user communication device or network utilizing WiFi technology (the transmit and receive circuits transmit and receive wireless signals in the form of WiFi frames from the remote computing device 106, also referred to as “remote device 106"; paragraphs [0191]-[0192]).
As per claim 17, Patil discloses a sleep aid system (a fixed frame 109 anchoring a cradle 190; paragraphs [0026]-[0027]), the system comprising: a sleep aid device (a cradle 190 (sleep .

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2013 210 164 A1 to ROBERT BOSCH GMBH (hereinafter "BOSCH'').
As per claim 1, BOSCH discloses a smart power hub for a sleep aid device (a control device 11 (smart power hub) for a sensor arrangement 10 (sleep aid device) that monitors a sleeping person; page 7, paragraph 1), the smart power hub comprising: a power module for 
As per claim 2, BOSCH discloses the smart power hub of claim 1, wherein the data communication system includes a wireless submodule configured to provide wireless communication services for data communications between the sleep aid device and the user communication device or network (the communication method comprising a wireless data transmission device 13 (submodule) that outputs signals to the mobile electronic device 20 from the sensor arrangement 10; page 8, paragraph 1).
As per claim 4, BOSCH discloses the smart power hub of claim 2, wherein the wireless submodule communicates within a wireless personal area network protocol to provide the user communication device in wireless communication with the wireless submodule via the personal area network control of operations of the sleep aid device (the transmission device 13 communicates, via a Bluetooth low energy wireless communication method (personal area network protocol), an algorithm (control operations) for evaluating sleep phases of the sensor arrangement 10, to the mobile electronic device 20; page 7, paragraphs 1-2, page 8, paragraph 1).
As per claim 5, BOSCH discloses the smart power hub of claim 4, wherein the wireless personal area network protocol is carried over Bluetooth wireless network technology .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0088102 (Furuland) as applied to claims 2 and 18 above, and further in view of “Instructions for use Emfit Tonic-Clonic Seizure Monitor” by Emfit Ltd (hereinafter EMFIT).
As per claim 8, Furuland discloses the smart power hub of claim 2. Furuland further discloses wherein the smart power hub transmits and receives data communications to and from the sleep aid device via a wired connection (the auxiliary unit 160 transmits and receives signals between the internal unit 190 of the system 100 via a physical cable 166 (wired connection); figure 16, paragraphs [0062], [0064]-[0065]) and transmits and receives data communications to 
As per claim 20, Furuland discloses the smart power hub of claims 18. Furuland further discloses wherein the smart power hub transmits and receives data communications to and from the electronic device via the wired connection (the auxiliary unit 160 transmits and receives signals between the Internal unit 190 via a physical cable 166 (wired connection); figure 16, paragraphs [0062], [0064J-[0065]) and transmits and receives data communications to the user communication device or network via wireless communication utilizing the network module (the transceiver 226 of the auxiliary unit 160 wirelessly transmits and receives signals to and from the mobile smartphone 118 via a communications network 176; figure 16, paragraph [0064]), and wherein the wired connection comprises a cable (the physical cable 166; paragraph [0065]). Furuland fails to disclose a cable having a length of at least 2 meters. EMFIT discloses a cable having a length of at least 2 meters (the power cable for the bed sensor has length 2 m; top of .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0088102 (Furuland) and “Instructions for use Emfit Tonic-Clonic Seizure Monitor” by Emfit Ltd (EMFIT) as applied to claim 8 above, and further in view of US 2010/0225489 (Hinterlong).
As per claim 9, Furuland in view of EMFIT discloses the smart power hub of claim 8. Furuland and EMFIT fail to disclose wherein the cable transmits both power from the power module and data communications from the data communication system. Hinterlong discloses wherein the cable transmits both power from the power module and data communications from the data communication system (the connection cable 22 transfers information obtained by sensors to the transmitter 90 and supplies power to dual-function leads 28 (power module); figures 3a, 10a, paragraphs [0042], [0071], [0073], [0075]). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the smart power hub of Furuland and EMFIT to include wherein the cable transmits both power from the power module and data communications from the data communication system, as taught by Hinterlong, in order to gain the advantages of providing a simpler design with fewer cables, decreasing tripping hazards, and decreasing strangulation hazards.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0035082 (Patil) as applied to claim 2 above, and further in view of WO 2015/157440 (GLAZER).
As per claim 10, Patil discloses the smart power hub of claim 2. Patil fails to disclose wherein the smart power hub supports transmission of continuous 1080p video and continuous streaming audio. GLAZER discloses wherein the smart power hub supports transmission of continuous 1080p video and continuous streaming audio (a baby monitor camera system (smart power hub) comprising a camera 2 supports 1080p resolution video and audio streaming that continuously broadcasts on-demand; paragraphs [0032], [0049]-[0050]). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the smart power hub of Patil to include wherein the smart power hub supports transmission of continuous 1080p video and continuous streaming audio, as taught by GLAZER, in order to gain the advantages of providing the ability to monitor a subject remotely (see paragraph [0004] of GLAZER), at a high resolution for effective viewing, and with audio content to provide information not detected by optical means.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0088102 (Furuland) as applied to claim 2 and 13 above, and further in view of US 10,265,013 (Lim).
As per claim 11, Furuland discloses the smart power hub of claim 2. Furuland fails to disclose wherein the smart power hub provides an internet access point and is configured to receive software updates via internet communications to update the smart power hub, to update the sleep aid device, or both. Lim discloses wherein the smart power hub provides an internet 
As per claim 14, Furuland discloses the smart power hub of claim 13. Furuland fails to disclose wherein the wireless submodule provides Bluetooth/Bluetooth Low Energy technology support for in-application authentication. Lim discloses wherein the wireless submodule provides Bluetooth/Bluetooth Low Energy technology support for in-application authentication (a means of communication (wireless submodule) of the wireless hub 610 remotely connects to a client device 141 via Bluetooth where a user provides a password in a mobile app (in-application authentication) on client device 144; column 5, lines 17-26, line 51 to column 6, line 8, column 7, lines 41-55, column 19, lines 37-51, figure 33). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the smart power hub of Furuland to include wherein the wireless submodule provides Bluetooth/Bluetooth Low Energy technology support for in-application authentication, as taught by Lim, in order to gain the advantages of providing secure access to sensitive health information, sleep settings, and user .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0088102 (Furuland) as applied to claim 2 above, and further in view of US 2010/0225489 (Hinterlong), in further view of KR 10-1740285 (YONG, L , hereinafter "Yong").
As per claim 16, Furuland discloses the smart power hub of claim 2. Furuland further discloses transmitting power to the sleep aid device using a single cable, couple directly or via an intermediate cable to a wall outlet (conductive strands 202 of the monitoring system 100 receive a power source 207 from an AC electrical grid (wail outlet) via an electrical cable 205; paragraphs [0057], [0060]). Furuland fails to disclose wherein the smart power hub is configured to transmit power and data communications to the sleep aid device using a single cable. HINTERLONG discloses wherein the smart power hub is configured to transmit power and data communications to the sleep aid device using a single cable (a connection cable 22 transfers information obtained by sensors to the computer 90 (smart power hub) and supplies power to dual-function leads 28 (power module); figures 3a, 10a, paragraphs [0042], [0071], [0073], [0075]). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the smart power hub of Furuland to include wherein the smart power hub is configured to transmit power and data communications to the sleep aid device using a single cable, as taught by Hinterlong, in order to gain the advantages of in order to gain the advantages of providing a simpler design with fewer cables, decreasing tripping hazards, and decreasing strangulation hazards. Furuland and Hinterlong fail to explicitly disclose wherein the smart power hub is configured to convert alternating current to direct current. YONG 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791